Citation Nr: 0023899	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  99-07 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for hearing loss.

2.  Entitlement to an increased (compensable) rating for 
perforation of the left eardrum.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1943 to 
March 1946, and from January 1949 to March 1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal in a manner that warrants some explanation.  
The Board notes that, by a July 1994 rating decision, the RO 
denied an application to reopen a previously denied claim of 
service connection for hearing loss.  In the same month, the 
RO notified the veteran of that decision, but he did not 
initiate an appeal within the one-year period allowed and, as 
a result, the denial became final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1994).  

By a January 1999 rating decision, the RO denied a claim of 
service connection for hearing loss.  The RO notified the 
veteran of that decision, and the veteran filed a timely 
appeal of that decision to the Board.  In this regard, it 
should be noted that a previously denied claim of service 
connection may not be reopened in the absence of new and 
material evidence.  See 38 U.S.C.A. § 5108 (West 1991).  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to 
March 1, 1999) (Court) has made it clear that the Board has a 
duty to address the new and material evidence issue 
regardless of the RO's actions.  Barnett v. Brown, 
8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167 (1996).  
Consequently, the decision that follows includes a 
determination on the question of whether the previously 
denied claim should be reopened.

This matter is also on appeal from a May 1997 rating decision 
by the RO that confirmed and continued a noncompensable 
rating for service-connected perforation of the left eardrum.



FINDINGS OF FACT

1.  By rating action in July 1994, the RO denied the 
veteran's application to reopen a previously denied claim of 
service connection for hearing loss.  The veteran was 
notified of the denial, but did not initiate an appeal.

2.  Certain new evidence received since the July 1994 RO 
denial, when considered in conjunction with the entire 
record, is so significant that it must be considered to 
decide fairly the merits of the veteran's claim of service 
connection for hearing loss.

3.  No competent medical evidence has been presented to link 
currently shown hearing loss to military service.

4.  The veteran is receiving the maximum schedular evaluation 
for his service-connected perforation of the left eardrum; 
the evidence does not suggest that he experiences problems 
not contemplated by the rating schedule.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for hearing 
loss has been submitted.  38 U.S.C.A. §§ 1110, 5108, 7105 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.156(a) (1999).

2.  The claim of service connection for hearing loss is not 
well grounded.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107(a) (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (1999).

3.  An increased (compensable) rating for perforation of the 
left eardrum is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.87a, Diagnostic Code 6211 
(1998); 38 C.F.R. §§ 3.321, 4.87a, Diagnostic Code 6211 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hearing Loss

The veteran's current claim of service connection for hearing 
loss is not his first such claim.  By rating action in 
September 1978, the RO denied a claim of service connection 
for hearing loss.  In the same month, the RO notified the 
veteran of that decision, but he did not initiate an appeal 
within the one-year period allowed and, as a result, the 
denial became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.118 
(1978).  In a July 1994 rating decision, the RO denied an 
application to reopen the previously denied claim of service 
connection for hearing loss.  In the same month, the RO 
notified the veteran of that decision, but he did not 
initiate an appeal within the one-year period allowed and, as 
a result, the denial became final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103 (1994).  As a result, the Board 
may now consider the veteran's claim of service connection on 
the merits only if "new and material evidence" has been 
presented or secured since the July 1994 RO denial.  
38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 144, 145-
46 (1991).  (For the purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
evidence is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).)

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a) (1999).

In addressing whether new and material evidence has been 
presented, the Board initially notes that a previously used 
test for "materiality" adopted by the Court in the case of 
Colvin v. Derwinski, 1 Vet. App. 171 (1991) has been 
invalidated.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
In Hodge, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) indicated that the Colvin test for 
"materiality" made it more difficult for claimants to 
submit new and material evidence than did the test found in 
38 C.F.R. § 3.156, and thus the Federal Circuit overruled 
Colvin in this respect.  Therefore, the ruling in Hodge must 
be considered as easing the appellant's evidentiary burden 
when seeking to reopen a previously and finally denied claim.  
Hodge, supra.

The Court in Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc), held that Hodge requires the replacement of a two-step 
approach to handling applications to reopen as outlined in 
Manio v. Derwinski with a three-step approach.  See also 
Winters v. West, 12 Vet. App. 203 (1999) (en banc).  Under 
this three-step approach, the Secretary must first determine 
whether new and material evidence has been presented under 
38 C.F.R. § 3.156(a).  Second, if new and material evidence 
has been presented, the Secretary must determine whether, 
based upon all of the evidence and presuming its credibility, 
the claim as reopened is well grounded pursuant to 38 U.S.C. 
§ 5107(a).  Third, if the claim is well grounded, then VA may 
proceed to evaluate the merits of the claim, but only after 
ensuring the duty to assist under 38 U.S.C. § 5107(a) has 
been fulfilled.  Elkins, supra.

The Board has reviewed the additional evidence associated 
with the claims folder since the July 1994 denial, and finds 
that new and material evidence has been presented to reopen 
the claim.  The evidence available at the time of the 
July 1994 denial included the veteran's service medical 
records, and VA treatment records, dated from December 1970 
to June 1994, indicating that the veteran was found to have 
bilateral sensorineural hearing loss since January 1981 and 
has sought treatment for hearing problems.

The additional evidence received since the July 1994 RO 
denial includes the veteran's statements to the effect that 
his hearing loss had its onset during service.  This material 
is new, but the Board finds that it is not material.  While 
the veteran is competent to describe symptoms he was 
experiencing and which he observed during service, his 
assertions that his current hearing loss was incurred in 
service are not helpful to the fact-finding process because 
he is not competent to provide evidence that requires medical 
expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also Moray v. Brown, 5 Vet. App. 211, 214 (1993) 
(holding that lay assertions of medical causation cannot 
serve as a predicate to reopen a previously denied claim).

The evidence obtained in connection with the veteran's 
attempt to reopen also includes, of particular interest, a 
January 1999 VA audiological evaluation report.  At the 
January 1999 examination, the veteran gave a history of 
military noise exposure which he described as an acoustic 
explosion, when a direct hit on an ammunition dump occurred 
while he was in the Pacific theater.  He reported that his 
occupational noise exposure included 11 years at a shipyard 
as a pipe fitter, and other noise exposure included 
lawnmowers and weed-eaters.  Examination revealed puretone 
thresholds of 55, 55, 90, 105, and 105+ decibels in the left 
ear and 45, 50, 75, 75, and 85 decibels in the right ear at 
500, 1000, 2000, 3000, and 4000 Hertz (Hz), respectively.  
Speech recognition ability of 64 percent in the left ear and 
68 percent in the right ear was noted.  The examiner noted 
acoustic emittance testing indicated normal middle ear 
function bilaterally and performance index phonetic balance 
function was within normal limits bilaterally.  The diagnosis 
was mild to profound sensorineural hearing loss bilaterally.

What is different about the newly received evidence is that 
it now includes a VA audiological evaluation with the 
puretone thresholds specifically reported, rather than VA 
audiogram charts like that previously of record.  The salient 
point is that the newly received evidence now shows that the 
veteran has a bilateral hearing disability by VA standards as 
set forth in 38 C.F.R. § 3.385 (1999).  This evidence is new 
and material as defined by 38 C.F.R. § 3.156(a).  It short, 
it tends to support the veteran's claim in a manner somewhat 
different from the evidence previously of record.  
Consequently, the January 1999 VA audiological evaluation 
report bears directly and substantially upon the issue at 
hand, and is neither duplicative nor cumulative, and is so 
significant that it must be considered in order to decide 
fairly the merits of the underlying claim.  38 C.F.R. 
§ 3.156(a).  In other words, the report tends to provide 
probative information beyond what was known previously, 
namely that the veteran has impaired hearing according to VA 
standards as set forth in 38 C.F.R. § 3.385.  Accordingly, 
the Board concludes that the veteran has submitted new and 
material evidence.

In light of the finding above that the claim is reopened, the 
Board turns to a review of the entire record on a de novo 
basis.  38 C.F.R. § 3.156(b).  In addressing the claim anew, 
the Board first must determine whether the veteran's claim of 
service connection is well grounded.  Elkins, supra.  A 
person who submits a claim for VA benefits has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
Only if the claimant meets this burden does VA have the duty 
to assist him in developing the facts pertinent to his claim.  
38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).  If the claimant does not meet this 
initial burden, the appeal must fail because, in the absence 
of evidence sufficient to make the claim well grounded, the 
Board does not have jurisdiction to adjudicate the claim.  
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  To be well grounded, 
however, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 3 
Vet. App. 261, 262-63 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  Espiritu, 2 Vet. App. at 
492.  Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required.  Murphy, 1 Vet. App. at 81.  A claimant cannot meet 
this burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu, 2 Vet. App. at 495.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  Service connection is also 
warranted where the evidence shows that a chronic disability 
or disorder has been caused or aggravated by an already 
service-connected disability.  38 C.F.R. § 3.310 (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995).  When disease is 
shown as chronic in service, or within a presumptive period 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

The Court has held that competent evidence pertaining to each 
of three elements must be submitted in order to make a claim 
of service connection well grounded.  There must be competent 
(medical) evidence of a current disability, competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service, and competent (medical) evidence of a 
nexus between the in-service injury or disease and the 
current disability.  This third element may be established by 
the use of statutory presumptions.  38 C.F.R. §§ 3.307, 3.309 
(1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Epps v. Gober, 126 F.3d at 1468.  

For the purposes of applying the laws as administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (1999).  In the veteran's case, a 
January 1999 VA audiological evaluation establishes that the 
veteran currently has hearing loss disability by VA standards 
pursuant to 38 C.F.R. § 3.385.

The veteran claims that his currently shown hearing loss is 
the result of exposure to acoustic trauma during service.  
However, based on a review of the evidence, the Board finds 
that the veteran's claim is not well grounded.  38 U.S.C.A. 
§§ 1110, 5107; 38 C.F.R. § 3.303.  Although the veteran's 
service medical records are negative for any diagnosis 
suggesting any hearing loss disability, his DD-214 reveals 
that he served in World War II and his commendations included 
the Combat Infantryman Badge.  

Because the record shows that he is a combat veteran, lay 
evidence may be satisfactory to show service incurrence or 
aggravation of an injury or disease if consistent with the 
circumstances, conditions, or hardships of service, even 
without an official record of such incurrence or aggravation 
in service.  38 U.S.C.A. § 1154(b); Russo v. Brown, 9 
Vet. App. 46 (1996).  The Board, however, notes that the 
Court has held that invocation of section 1154(b) does not 
serve to eliminate automatically the medical nexus 
requirement found in Caluza, 7 Vet. App. at 507.  Although 
section 1154(b) relaxes the evidentiary requirement as to the 
evidence needed to render a claim well grounded, that section 
deals only with the occurrence of an event in service, not 
the issues of either current disability or nexus to service, 
both of which generally require competent medical evidence.  
Id.  Accepting the veteran's statements of noise exposure in 
service as accurate, as well as his report of having had 
continuous problems since service, the Board nevertheless 
finds that he has not presented competent medical evidence of 
a relationship between current disability and military 
service or continued symptoms since service.  

As noted above, the veteran must present competent medical 
evidence of both currently disability and relationship 
between that disability and service.  The record shows that 
the veteran was found to have hearing loss since at least 
January 1981, and a hearing loss disability by VA standards 
since at least January 1999.  The records also show that he 
has sought treatment for his hearing loss for many years.  
Despite the fact that the veteran served in combat and was 
exposed to acoustic trauma, none of the examiners who has 
treated the veteran has related any such hearing loss 
disability to military service, to continued symptoms since 
service, or to specific events in service such as the 
explosion the veteran was subjected to when a direct hit on 
an ammunition dump occurred.  

In short, the veteran has not submitted competent medical 
evidence by a medical practitioner to show that he currently 
experiences hearing loss that is attributable to his period 
of active military service.  The Board has taken into 
consideration the veteran's statements regarding the onset of 
hearing loss disability, as well the article which was 
submitted by the veteran in March 1999, and which describes 
the reasons for which he was awarded the Combat Infantryman 
Badge, the Good Conduct medal, and the Asiatic-Pacific 
theater ribbon with a bronze battle star.  While the veteran 
is competent to provide information regarding the symptoms he 
currently experiences and has experienced since military 
service, there is no indication that he is competent to 
comment upon etiology or time of onset of currently diagnosed 
disability.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu, 
2 Vet. App. at 495.  Consequently, absent the presentation of 
competent medical evidence showing a link between any current 
hearing loss disability and service, or between continued 
symptoms since service and current disability, the veteran's 
claim may not be considered well grounded and must be denied.  
(The statutory presumption of 38 C.F.R. § 3.307 does not aid 
the veteran because no evidence has been submitted to show 
that sensorineural hearing loss was manifested within a year 
of his separation from service.  38 C.F.R. §§ 3.307, 3.309.)  

Left Eardrum

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (1999).  When rating the veteran's service-connected 
disability, the entire medical history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, it 
is the more recent evidence that is of primary concern, since 
this provides the most accurate picture of the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

During the course of the veteran's appeal, the criteria for 
rating hearing impairment and other diseases of the ear were 
revised.  (The new criteria have been in effect since 
June 10, 1999.)  64 Fed. Reg. 25,202-25,210 (1999) (May 11, 
1999).  According to the Court, when a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant should 
be applied unless Congress and/or the VA Secretary provide 
otherwise.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
Because Congress or the Secretary has not provided otherwise 
in this particular instance, the Board concludes that the 
veteran should be afforded the opportunity to have his claim 
reviewed under the most favorable version of the applicable 
rating criteria.  See Karnas, supra.  Therefore, adjudication 
of a claim for an increased (compensable) rating must now 
include consideration of both the old and the new criteria.  
Id.  This rule of adjudication requires that the criteria 
most favorable to the veteran's claim be used to assign a 
rating.  Id.  

Although the RO did not consider the change in regulation, 
the Board concludes that this is not prejudicial as the 
change in regulation has no effect on the outcome of this 
claim.  See Edenfield v. Brown, 8 Vet. App. 384 (1995).  (In 
this case, although other criteria relating to diseases of 
the ear were changed, Diagnostic Code 6211 was not changed.)  
Therefore, the Board finds that it may proceed with a 
decision in this case without prejudice to the veteran.

The veteran's service-connected perforation of the left 
eardrum is currently evaluated as noncompensably disabling 
under the provisions of 38 C.F.R. § 4.87a, Diagnostic Code 
6211 (1999).  (Service connection was granted by the RO in 
March 1946 and a zero percent rating has been in effect 
since.)  Under either the old or new criteria, a maximum zero 
percent rating is assigned for a perforation of a tympanic 
membrane.  38 C.F.R. § 4.87a, Diagnostic Code 6211 (1998); 
38 C.F.R. § 4.87a, Diagnostic Code 6211 (1999).

Although the veteran has expressed his belief that the 
perforated left eardrum warrants a higher rating, suggesting 
a claim for an extraschedular evaluation, the evidence does 
not show an exceptional or unusual disability picture as 
would render impractical the application of the regular 
schedular rating standards.  See 38 C.F.R. § 3.321 (1999).  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The 
current evidence of record does not demonstrate that the 
perforated membrane itself has resulted in frequent periods 
of hospitalization or in marked interference with employment.  
38 C.F.R. § 3.321.  It bears emphasis that the schedular 
rating criteria are designed to take such factors into 
account.  The schedule is intended to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. 
§ 1155.  "Generally, the degrees of disability specified [in 
the rating schedule] are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1 (1999).  The intent of the 
schedule in cases of a perforated tympanic membrane is to 
award no compensation.  Diagnostic Code 6211.  Therefore, 
given the lack of evidence showing unusual disability not 
contemplated by the rating schedule, the Board concludes that 
a remand to the RO for referral of this issue to the VA 
Central Office for consideration of an extraschedular 
evaluation is not warranted.  


ORDER

Service connection for hearing loss is denied.

An increased (compensable) rating for perforation of the left 
eardrum is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

